Citation Nr: 0605023	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-08 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, wife and son-in-law




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Scouts from May 1946 
to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
claims of entitlement to service connection for PTSD and 
hearing loss.  

The claims file was temporarily transferred to the 
jurisdiction of the RO in Jackson, Mississippi for a Travel 
Board hearing.  In January 2006, the veteran presented 
personal testimony at the Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record. 

Pursuant to the Board's February 2006 grant of the veteran's 
motion to advance the appeal on the Board's docket, this case 
has been advanced on the Board's docket.  38 C.F.R. § 
20.900(c) (2005).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The medical evidence does not show that the veteran has 
PTSD which is related to his recognized service from May 1946 
to March 1949.  

3.  The medical evidence does not demonstrate that the 
current diagnosis of hearing loss is related to in-service 
noise trauma or the veteran's recognized period of service 
from March 1946 to March 1949.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
period of recognized service.  38 U.S.C.A. §§ 1110 1112, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2005).  

2.  Hearing loss was not incurred in or aggravated by the 
veteran's period of recognized service.  38 U.S.C.A. §§ 1110 
1112, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

In March 2004, VA received the veteran's claim of entitlement 
to service connection for PTSD and hearing loss.  In May 
2004, the veteran was informed of the requirements of VCAA 
and VA's duty to assist.  He was advised of the information 
and evidence necessary to establish entitlement to service 
connection, he was advised of VA's responsibility to obtain 
certain information and evidence on his behalf, he was 
advised of his responsibility to obtain and submit certain 
information and evidence on his own behalf, and he was also 
advised of the evidence that VA received thus far.  

The May 2004 correspondence also informed the veteran that 
his service medical records were likely destroyed in a fire 
at the Records Management in St. Louis in July 1973.  He was 
invited to submit any service medical records that he may 
have had in his possession.  He was also provided with a 
Request for Information Needed to Reconstruct Medical Data 
form.  

The Board notes that the veteran was also provided with 
additional correspondence pertaining to VCAA and VA's duty to 
assist during the pendency of the appeal.  

The National Personnel Records Center (NPRC) indicated that 
the veteran's service medical records were destroyed in a 
fire, and that despite the fact that the veteran provided 
information that was deemed necessary to locate service 
records, and information necessary to reconstruct any missing 
service records, the information provided did not result in a 
reconstruction of the veteran's service records.  The NPRC 
noted that the veteran's records could not be reconstructed.  

In September 2004, the RO denied the claim of entitlement to 
service connection for PTSD and entitlement to service 
connection for hearing loss.  Upon receiving notification of 
the denials, the veteran filed a timely Notice of 
Disagreement.  In February 2005, the veteran was provided 
with a Statement of the Case.  Thereafter, he filed a 
Substantive Appeal.  

The Board notes that the veteran's service medical records 
are unavailable and are presumed to have been destroyed in a 
fire.  In instances where service medical records are lost or 
have been destroyed, the VA has a heightened duty to assist 
the veteran in the development of the claim.  O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  

On more than one occasion, the veteran was informed that the 
service medical records were likely destroyed in a fire in 
July 1973.  A search for the missing records was requested.  
In response to the request, the National Personnel Records 
Center (NPRC) performed a search and determined that the 
records could not be located and that it was not possible to 
reconstruct the records.  In May and June 2004, the veteran 
was invited to submit any records in his possession and/or 
evidence that would be helpful in substantiating the claims.  
Based on the foregoing development, the Board determines that 
the heightened duty, as required in O'Hare, has been met.  

The Board further determines that in light of the foregoing 
development, all notification has been given and all relevant 
available evidence has been obtained.  Consequently, the 
Board concludes that any deficiency in compliance with the 
VCAA has not prejudiced the veteran and is, thus, harmless 
error.  See ATD Corp. v.  Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Bernard v.  Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

The appellant served in the Philippine Scouts from May 1946 
to March 1949.  All enlistments in the Philippine Scouts 
between October 6, 1945, and June 30, 1947, were in the "New" 
Philippine Scouts.  See 38 C.F.R. § 3.8(b); Laruan v. 
Principi, 4 Vet. App. 100 (1993).  New Philippine Scouts are 
limited, under 38 U.S.C.A. § 107(b), to VA benefits for 
compensation for service-connected disability or death, and 
their survivors may receive dependency and indemnity 
compensation for the service-connected death of the veterans.  
See Laruan, 1 Vet. App. at 101.

The veteran claims entitlement to service connection for 
posttraumatic stress disorder (PTSD) and entitlement to 
service connection for hearing loss.  He claims that these 
conditions are the result of combat service.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

A claim of service connection requires the following: medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2005).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

The evidence associated with the claims file primarily 
consists of statements submitted by the veteran.  In the 
veteran's May 2004 statement in support of the claims, he 
reminded the Board that his service records were unavailable.  
He stated that he served with the Philippine Resistance and 
as a Philippine Scout.  The veteran explained that he was 
suffering from PTSD, depression and loss of hearing.  The 
veteran stated that the hearing loss was related to in-
service noise exposure, he indicated that he served in combat 
by stating that he had "constant nightmares of actions that 
took place in the war zone."  He further expressed that he 
was in need of medical assistance.  

In the August 2004 statement, the veteran maintained that he 
did not receive treatment for PTSD or hearing loss during his 
period of active service.  He stated that he was exposed to 
noise during service and that the current hearing loss 
renders him almost completely deaf.  With regard to the 
option of submitting statements from individuals that may 
have had knowledge of the veteran and the disabilities for 
which he claimed entitlement to service connection, the 
veteran essentially stated that he did not have any names of 
individuals to submit.  The veteran concluded the statement 
by providing the names of his medical care providers.  

The non-VA medical records from Meridian Speech and Hearing 
Center revealed that the veteran was diagnosed with severe 
bilateral hearing loss with a possible conductive component.  

In November 2004, the veteran provided information regarding 
the in-service stressors that he believed were related to the 
claimed PTSD.  He listed the witnessing of children losing 
their lives as a PTSD stressor.  

During the January 2006 Board hearing, the undersigned noted 
that there was both language and hearing impairment with 
regard to the veteran's ability to present personal 
testimony.  The veteran's son-in-law provided assistance in 
the interpretation of the veteran's testimony.  The testimony 
provided that prior to the veteran's period of active duty, 
he did not experience hearing loss.  As a Philippine Scout 
for the United States Army, he was exposed to gunfire on a 
consistent basis.  He did not receive treatment for hearing 
loss during his period of active service because, according 
to the testimony, treatment for hearing loss was not provided 
in the Philippines.  

Additional testimony provided that the veteran was involved 
in combat.  The veteran's son-in-law testified that the 
veteran was diagnosed with, and treated for, depression by a 
family doctor; the testimony did not reveal that the veteran 
was diagnosed with PTSD.  The veteran's son-in-law also 
testified that the veteran's fear of the Japanese was a 
symptom of PTSD.  

At the outset, the Board notes that there is no evidence that 
the veteran served in combat during his recognized Philippine 
Scouts service from May 1946 to March 1949.  Most of this 
service is during peace time.  See 38 C.F.R. § 3.2.  Given 
the foregoing, the Board cannot concede combat service for VA 
benefits purposes.  Consequently, his assertion that he has 
PTSD and hearing loss due to combat service must fail.

The Board, however, will further analyze the claims to see 
whether there is any other basis for the award of service 
connection.  With respect to his claim of service connection 
for PTSD, the Board notes that the veteran has provided no 
corroborating evidence of an inservice stressor.  He has also 
not provided any information which would be useful in 
assisting him to corroborate a claimed in service stressor.  
As the claims file does not contain any evidence of a 
diagnosis of PTSD which is related to a confirmed service 
stressor that occurred during his Philippine Scout service 
from May 1946 to March 1949, the claim must be denied.  

Regarding the issue of entitlement to service connection for 
hearing loss, the Board notes that while the evidence from 
the Meridian Speech and Hearing Center demonstrates that the 
veteran suffers from bilateral hearing loss, the evidence 
does not relate the hearing loss to his period of active 
service.  Additionally, there is no evidence of record which 
shows that the veteran had hearing loss in service.  In fact, 
in written correspondence, he has stated that he did not.  
Moreover, there is no evidence showing that the veteran 
suffered an injury to the ears during his Philippine Scout 
service from May 1946 to March 1949.  Since the evidence of 
record does not show that the veteran's current hearing loss 
is related to service, the claim of service connection for 
hearing loss must be denied.  

The Board also finds that there is no competent evidence of a 
relationship between the veteran's period of recognized 
Philippine Scout service and a current diagnosis of hearing 
loss and PTSD.  The veteran's statement to the effect that 
there is a relationship cannot be considered competent 
medical evidence of a nexus to service.  As a layperson, he 
is not qualified to render an opinion concerning a question 
of medical causation or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the Board finds that the preponderance of the 
evidence is against the claims of entitlement to service 
connection.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt 


doctrine is not for application in the instant case.  See 
generally 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for hearing loss is denied.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


